EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Cancel claims 1-9.

Reasons for Allowance
Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the washing machine of independent claim 10 comprising, inter alia, a dispenser drawer selectively received in a housing, the dispenser drawer defining a primary compartment and a pod compartment adjacent to the primary compartment, the dispenser drawer further defining a pod outlet extending vertically through a bottom wall of the pod compartment at a forward end to direct a wash fluid therefrom, a water supply conduit directed to the pod compartment, the water supply conduit defining a water inlet upstream from the pod compartment,
a first water valve disposed upstream from the water supply conduit to direct water through the water inlet, a shower plate disposed upstream from the primary compartment and the pod compartment, and a second water valve disposed upstream from the shower plate to direct water therethrough; and a controller operably coupled to the first and second water valves, the controller being configured to initiate a washing operation comprising initiating a wetting water flow at the second water valve to the pod compartment through the shower plate, initiating a break water flow at the first water valve to the pod compartment through the water supply conduit following the wetting water flow, and initiating a fill water flow at the second water valve through the shower plate following the break water flow.  Such novel and non-obvious configuration provides a dispenser with improved dissolution of an additive pod during a washing operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711